DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/975158 has claims 1-7 pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al. (Pub. No. US2016/0283261 published on September 29, 2016; hereinafter Nakatsu) in view of Thomas et al. (Pub. No. US2017/0212830 filed on January 25, 2016; hereinafter Thomas).
Regarding claim 1, Nakatsu disclose the following: 
(Currently Amended) A method comprising: 
receiving, by a processing device, data of a virtual machine, the data indicating a set of processes executed by the virtual machine; 

***EXAMINER’S INTERPRETATION:
“receiving, by a processing device, procedure data belonging to a virtual machine, the data indicates a set of instructions or processes for a step designated to execute by a virtual machine”
(Nakatsu teaches receiving, by a processing device, data of a virtual machine [0070; FIG. 8, All Elements], e.g. “agents 340A to 340G (indicated by "a" in FIG. 6) that are programs for collecting information on the VM guests 320 are executed” [0070], the data indicating a set of processes executed by the virtual machine, e.g. “Information that is monitored by the agents 340 and indicates whether or not the setting is configured to enable the communication to be executed between the containers is sufficient to determine whether or not multiple containers to be executed on the same VM guest 320 exist, while whether or not the communication is actually executed between the containers is not detected. Thus, in the embodiment, if containers are to be separated from each other for migration to be executed due to a task of maintaining a host computer 100 or the like, information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined” [0078])
analyzing, by the processing device, the set of processes executed by the virtual machine in view of a plurality of rules comprising a first rule defining interdependencies between a first process to a second process , the interdependencies existing when the first process and the second process are executed by the virtual machine; 
(Nakatsu teaches analyzing to recognize, by the processing device, the set of processes executed [0041, 0078], e.g. “determine whether or not multiple containers to be executed on the same VM guest 320 exist, … information collected by the agents 340 and related to a setting configured for communication between the containers is referenced and whether or not the containers are able to be separated from each other is determined. Since multiple containers to be executed on the same VM guest 320 are able to be recognized and migrated to the same destination VM guest 320, the migration is executed without adversely affecting business processes by application programs executed on the containers” [0078], by the virtual machine in view of a plurality of rules [0059] comprising a first rule - see restriction [0041] – defining/specifying interdependencies between a first process to a second process in the set of processes [0041], e.g. “If communication between containers is not recognized due to a restriction of security management of user data, and multiple containers that communicate with each other are separated from each other and migrated to different VMs, business processes executed on the containers are not continued in some cases” [0041]. 
For evidence of a plurality of rules: 
“Thus, in a container-based virtualization environment for Docker or the like, a function of specifying whether or not communication between containers is permitted upon the activation of the containers is provided. For example, in Docker, whether or not the communication between the containers is permitted may be determined using a "- -icc" flag (inter-container communication flag) that is an argument of a container activation command. In addition, communication with a specific container may be controlled and permitted by a link function. The functions to be used for the execution of communication between containers are provided as functions of the container OSs 211” [0059]. 
Nakatsu further teaches that the interdependencies existing when the first process and the second process are executed by the virtual machine [0075; FIG. 8, All Elements], e.g. “communication is able to be executed between containers executed on the same VM guest” [0075])
determining, in view of the analysis, a set of candidate processes for building a plurality of container images, wherein the set of candidate processes comprise the first process and the second process; and
(Nakatsu teaches determining, in view of the analysis, a set of candidate processes [0163] for building a plurality of container images [0058-0059], e.g. “In the container-based virtualization, application Nakatsu]) 
in response to determining the set of candidate processes, building the plurality of container images in view of the set of candidate processes and the data of the virtual machine, 
(Nakatsu teaches, in response to determining the set of candidate processes, building the plurality of container images, e.g. “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file. New containers may be easily generated by copying the stored images and adding settings for the application execution environments. Thus, the container-based virtualization environments are suitable to build Platform as a Service (PaaS) or the like” [0058], in view of the set of candidate processes [0139] and the data of the virtual machine [0070; FIG. 8, All Elements; Claim 1 of Nakatsu])

However, Nakatsu does not disclose the following:
the plurality of container images comprising executable code of the first process and the second process.
Nonetheless, this feature would have been made obvious, as evidenced by Thomas.
(Thomas teaches that the plurality of container images compromising executable code [0018] of the first “executable” process and the second “another executable” process [Abstract]. 
Thomas disclosing the plurality of container images compromising executable code, please see citation below: 
“… developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry"). Other operators (e.g. users or systems) can download container images from the registry to instantiate respective containers in corresponding systems. A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment, i.e. a computer system in which the application (or other executable code) of the container is executable during actual use of the application by an end user” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the explicit teaching of Thomas to the plurality of container images disclosed by Nakatsu. 
The motivation would have been to benefit from “receiving (at 102) a container image from which a container is to be launched, where an executable process is deployable in the container to isolate the executable process from another executable process” [0023 – Thomas].
Regarding claim 2, Nakatsu in view of Thomas disclose the following: 
wherein each of the plurality of container images comprises computer code of one or more of the set of candidate processes.  
(Nakatsu teaches that each of the plurality of container images [0058] comprises computer code of one or more of the set of candidate processes [0139, 0163; Claim 1 of Nakatsu])
Regarding claim 6, Nakatsu in view of Thomas disclose the following: 
initiating the execution of one or more of the plurality of container images on a computing device comprising operating system level virtualization.  
Nakatsu teaches initiating the execution of one or more of the plurality of container images [0057-0058], e.g. “In the container-based virtualization environments, Linux (registered trademark) OSs are activated on the virtual machines 202” [0057] and “In the container-based virtualization, application execution environments generated in the past are stored as images in a shared file” [0058], on a computing device or host [0053] comprising operating system level virtualization, e.g. “the container-based virtualization is also referred to as "OS virtualization"” [0033])

However, Nakatsu does not disclose features:
further comprising: 
 (1)	storing the plurality of container images on a storage device;
(2)	registering the plurality of container images with a repository of container images; and
Nonetheless, this would have been obvious, as evidenced by Thomas.
(1) (Thomas teaches storing/publishing the plurality of “container images” [0018, 0020] on a storage device or registry, e.g. “saving a copy of the container image 204 in the registry 222” [0030])
(2) (Thomas teaches registering the plurality of container images, e.g. “A developer can build a container image, validate functionalities of the container image, and publish the container image into a registry (sometimes referred to as a "production registry")” [0018], with a repository of container images, e.g. “A registry can refer to a repository of container images that is accessible by operators to retrieve a container image to launch a container in a respective production environment” [0018])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu with the teachings of Thomas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Thomas in accordance with container images of Nakatsu.
Thomas].
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Maeda et al. (Pub. No. US2012/0260250 published on October 11, 2012; hereinafter Maeda).
Regarding claim 3, Nakatsu in view of Thomas does not disclose the following: 
wherein the plurality of rules further comprises one or more of: 
i) a second rule identifying one or more operating system specific processes; 
ii) a third rule identifying one or more third processes to exclude from the set of candidate processes; or 
iii) a fourth rule identifying one or more fourth processes to include in the set of candidate processes.  
Nonetheless, this feature would have been made obvious, as evidenced by Maeda.
(Maeda discloses i) a second rule known as “policy table 1370” identifying one or more operating system specific processes [0210; FIG. 15A, Element 1370], e.g. “the policy managing unit 1305 determines whether or not to execute the OS process, based on a policy table 1370” [0210])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas with the teachings of Maeda. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Add this second rule of Maeda to the plurality of rules disclosed by Nakatsu in view of Thomas.
The motivation would have been to provide “use prohibition” [0210 – Maeda] – as cited below: 
Maeda].
Regarding claim 4, Nakatsu in view of Thomas in view of Maeda disclose the following: 
wherein the second rule indicates to exclude the one or more operating system specific processes from the set of candidate processes.  
(Maeda discloses that the second rule known as “policy table 1370” indicates to exclude the one or more operating system specific processes from the set of candidate processes [0210; FIG. 15A, Element 1370], e.g. “the policy managing unit 1305 determines whether or not to execute the OS process, based on a policy table 1370” [0210])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas with the teachings of Maeda. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Maeda to the second rule of the plurality of rule of Nakatsu in view of Thomas. 
The motivation would have been as follows: “policy table 1371 shown in FIG. 15B includes functions, and symbols each indicating whether or not one of virtual machines is permitted to access one of the functions. "Yes" in FIG. 15B indicates access granted, and "No" in FIG. 15B indicates access denied” [0211 – Maeda].
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Zhang (Pub. No. US2014/0229951 published on August 14, 2014; hereinafter Zhang).
Regarding claim 5, Nakatsu in view of Thomas does not disclose the following: 
wherein building the plurality of container images comprises: 
(1)	identifying an order associated with each process of the set of candidate processes indicated in the plurality of rules; and 
(2)	building the plurality of container images in view of analyzing the set of candidate processes in the identified order.
Nonetheless, this feature would have been made obvious, as evidenced by Zhang.
(1) (Zhang teaches identifying an order associated with each process of the set of candidate processes or “start processes” [0033] indicated in the plurality of rules or mapping relationship [0033, 0038], e.g. “The N application start processes may use an execvp( ) system call to start application programs, where execvp( ) is another kernel interface of the Linux system and is used to start an application program with a specified path name. Starting, in a container, by the N application start processes, the N application programs may specifically include starting, by the N application start processes, the corresponding application programs according to a set mapping relationship, where the mapping relationship is a mapping relationship between application start processes and application programs. For example, the order of PIDs of application start processes may correspond to the order of path names of application programs entered in the command line parameters.” [0033])
(2) (Zhang teaches building/creating the plurality of container images [0040], such a Linux container [0025], in view of analyzing the set of candidate processes in the identified order [0033])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas with the teachings of Zhang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and building techniques of Zhang in accordance with the container images of Nakatsu in view of Thomas.  
The motivation would have been to consider “a mapping relationship between application start processes and application programs” while building a container [0033 – Zhang.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Thomas in view of Gebhart et al. (Pub. No. US2009/0217260 published on August 27, 2009; hereinafter Gebhart).
Regarding claim 7, Nakatsu in view of Thomas does not disclose the following: 
further comprising: 
(1)	initiating, by the processing device of a first computing device, installation of an agent on a second computing device comprising the virtual machine; and 
(2) 	receiving, by the processing device of the first computing device, the data from the agent, wherein the first computing device and the second computing device are separated by a computer network.
Nonetheless, this feature would have been made obvious, as evidenced by Gebhart.
(1) (Gebhart teaches initiating, by the processing device of a first computing device that executes a “configurator” [0028, 0034; FIG. 1, Element 140], installation of an agent on a second computing device comprising the virtual machine [0034; Claim 6 of Gebhart], e.g. “configurator 140 initiates installation of agents 120a-b. Configurator 140 may install agents 120a-b as part of the container infrastructure (e.g. a service in a J2EE engine), as part of the extended application layer, or as part of any other aspect of system 100” [0034] and “initiating installation of the extended application layer at the virtual machine; and initiating installation of the agent, the agent installed as part of at least one of the extended application layer or the container infrastructure layer” [Claim 6 of Gebhart])
(2) (Gebhart teaches receiving, by the processing device of the first computing device, the data from the agent [0028], e.g. “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150” [0028], wherein the first computing device and the second a system 100 including one or more hosts 116a-116b, a configurator 140, and storage 145, all of which may be coupled by a network 150” [0021] “At 210, an agent, such as agent 120a, may receive information representative of the operation of the extended application layer, such as application 112a, and the container infrastructure layer, such as container 122a. For example, agent 120a may monitor and receive communications between application 112a and container 122a. ... Agent 120a may provide the received information to configurator 140 though network 150, where that information is stored in storage 145” [0028])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nakatsu in view of Thomas with the teachings of Gebhart. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the configurator of Gebhart within the system of Nakatsu in view of Thomas, in order to install the agents of Nakatsu in view of Thomas and receive data from the agents of Nakatsu in view of Thomas.
There would have been two motivations to perform this step: 
1 – “agents 120a-b may receive information and then forward any received information to configurator 140, where the information is stored in storage 145” [0024 – Gebhart]
2 – “The received information may correspond to one or more of the following: the activation of application 112a inside the container infrastructure; the usage of application 112a; and any other aspect of the extended application layer that may enable configurator 140 to determine what aspects of the container infrastructure or the extended application layer may be deinstalled (e.g., removed or disabled)” [0025 – Gebhart].


Response to Arguments
Applicant’s arguments, see “REMARKS”, filed January 4, 2021, with respect to claims 1-7. Those arguments have been considered. However, they are moot due to a new grounds of rejection. 
All claims are rejected by combining prior art teachings placed on records.
Examiner maintains rejection of the claims under 35 U.S.C. 103.
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 18, 2021